MIRABAL, Justice,
dissenting.
I dissent.
I disagree with the majority’s statement that “the record is devoid of any evidence that proves or even suggests that appellant knew what Head was doing or thinking when Head initially approached him and his two friends, or when he subsequently chased and arrested him....”
This is a circumstantial evidence case. In reviewing the sufficiency of the evidence to support a conviction, the evidence is viewed in the light most favorable to the judgment. Flournoy v. State, 668 S.W.2d 380, 383 (Tex.Crim.App.1984). The critical inquiry is whether, after viewing the entire body of evidence in the light most favorable to the judgment, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979); see also Sharp v. State, 707 S.W.2d 611, 614 (Tex.Crim.App.1986), cert. denied, 488 U.S. 872, 109 S.Ct. 190, 102 L.Ed.2d 159 (1988). The standard of review is the same for both direct and circumstantial evidence. Where circumstantial evidence is involved, the circumstances must exclude every other reasonable hypothesis except that of the guilt of the defendant. Moore v. State, 640 S.W.2d 300, 302 (Tex.Crim.App.1982).1
In my opinion, the following evidence was sufficient to support the jury’s finding, beyond a reasonable doubt, that appellant knew, at the time he assaulted Officer Head, that Head was “investigating a possible drug transaction.”
It was 1:00 o’clock in the morning. Appellant was in the parking lot of an apartment complex known to be in a high drug trafficking area. Appellant was on a bicycle, and was talking to two men. Appel*705lant, a young man of 18 or 19 years of age, had $160 in cash and a beeper in his possession. Appellant had just handed what appeared to be money to one of the men, and had just received in return a small package that appellant placed under his cap,2 when a police car drove up, with lights flashing. The officer immediately got out of the car and yelled “come here.” Appellant immediately fled on his bicycle, and Officer Head pursued him with his car emergency lights flashing. When appellant got off his bicycle, Head chased him on foot.
Escape and flight are circumstances from which an inference of guilt may be drawn. McWherter v. State, 607 S.W.2d 531, 535 (Tex.Crim.App.1980). Considering all the circumstances, including the time of night, the high drug trafficking area, the exchange the police officer obviously observed just before he drove into the parking lot with his emergency lights on, and appellant’s immediate flight, the jury could have reasonably concluded, beyond a reasonable doubt, that appellant knew Officer Head drove into the parking lot to investigate what had just transpired, which could have been a drug transaction.
I would overrule point of error eight, and then consider and rule on the remaining points of error.

. This case was tried prior to the issuance of the opinion in Geesa v. State, 820 S.W.2d 154 (Tex.Crim.App.1991).


. Officer Head testified these actions were consistent with a drug transaction, according to the officer’s experience and training in narcotics.